BLUE, Judge.
David B. Andrews appeals his conviction for scheme to defraud and the guidelines departure sentence imposed. As in the case of James A. Kipping, Andrews’ co-defendant, we affirm the conviction, reverse the sentence and remand for resentencing within the guidelines. See Kipping v. State, 702 So.2d 578 (Fla. 2d DCA 1997). We resolve Andrews’ only issue not presented in Kipping by holding the trial court did not abuse its discretion by denying his motion for continuance. See Parker v. State, 641 So.2d 369, 373-74 (Fla.1994); Corbett v. State, 602 So.2d 1240, 1242 (Fla.1992).
Accordingly, we affirm the conviction, reverse the departure sentence and remand for resentencing within the sentencing guidelines.
ALTENBERND, A.C.J., and YOUNG, ROBERT A, Associate Judge, concur.